People v Taylor (2016 NY Slip Op 02067)





People v Taylor


2016 NY Slip Op 02067


Decided on March 23, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 23, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
THOMAS A. DICKERSON
BETSY BARROS, JJ.


2013-05598

[*1]People of State of New York, respondent,
vAaron Taylor, appellant.


Lynn W. L. Fahey, New York, NY (Anna Pervukhin of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and John F. McGoldrick of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Queens County (Aloise, J.), dated April 25, 2013, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
The Supreme Court providently exercised its discretion in denying the defendant's application for a downward departure from his presumptive designation as a level three sex offender under the Sex Offender Registration Act (Correction Law art 6-C; hereinafter SORA). The defendant failed to demonstrate the existence of a mitigating factor of a kind or to a degree not otherwise taken into account by the SORA Guidelines that warranted a downward departure from his presumptive risk level designation (see Sex Offender Registration Act: Risk Assessment Guidelines and Commentary at 4 [2006]; People v Gillotti, 23 NY3d 841, 861; People v Nowicki, 133 AD3d 732, 732-733; People v Shelton, 126 AD3d 959, 960).
DILLON, J.P., CHAMBERS, DICKERSON and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court